COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-12-00149-CR & 01-12-00150-CR
Trial Court Cause
Number:                    1309786 & 1309787
Style:                     Glen Tate
                           v The State of Texas
Date motion filed*:        February 15, 2013
Type of motion:            Motion to Abate Appeal
Party filing motion:       Appellant (acting pro se)
Document to be filed:      N/A

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Evelyn Keyes
                          Acting individually          Acting for the Court

Panel consists of

Date: April 30, 2013